Citation Nr: 0428409	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-05 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
PTSD.  

In May 2003, the veteran presented testimony at the RO before 
a Decision Review Officer.  The transcript of the hearing is 
associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran contends that he is entitled to service 
connection for PTSD.  

Dr. Bonilla, a private psychiatrist, began treating the 
veteran in 1995 for psychiatric problems.  In her July 2001 
statement, Dr. Bonilla noted that the veteran stopped working 
in 1995 due to depression and psychosis.  She also indicated 
that the veteran was disabled and in receipt of benefits from 
the Social Security Administration.  On review, there is no 
indication that such records have been requested.  

The veteran reported working for the Ford Motor Company for 
many years following his discharge from service and leaving 
that employment when he developed a psychiatric disability in 
1995.  There are no records indicating the circumstances of 
his leaving this employment.  

The veteran submitted a March 2002 statement in support of 
his claim, indicating that he was hospitalized in November 
2001 at the VA hospital for psychiatric problems.  Review of 
the record reveals that the identified hospital report is not 
associated with the claims folder.  The Board finds it 
necessary to obtain such report.  

Finally, the veteran has listed several claimed stressors, 
some of which he claims to have occurred in the Republic of 
Vietnam.  There is no indication that the RO attempted to 
verify these claimed stressors.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should obtain from the VA 
medical facility in San Juan, a November 
2001 hospital report pertinent to 
psychiatric treatment.  

2.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications. 

3.  After obtaining any necessary 
authorizations, the RO should contact the 
veteran's former employer and request all 
records related to any claims by the 
veteran for disability benefits, 
including all medical records and copies 
of all decisions or adjudications. 

4.  Contact the appropriate service 
department and obtain the following 
service personnel records: the Veteran's 
Enlisted Qualification Record (DA form 
20) and his complete service personnel 
folder, including the names of any unit 
or units to which he was assigned while 
in Vietnam.  The desired records relate 
to active duty performed in the U.S. Army 
during the period of September 1965 to 
September 1967.  If no such service 
personnel records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

5.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
a description of these alleged stressors 
identified by the veteran at his 
September 2003 VA examination and in a 
statement submitted by him in May 2004.  
Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment. 

6.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  The RO must 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

7.  If the RO determines that the record 
establishes the existence of a stressor 
or stressors, then the RO should arrange 
for the veteran to be afforded a VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The RO must specify 
for the examiners the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiners should 
specify (1) whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiners.  The examination 
report should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiners prior to the examination.  

8.   Thereafter, the RO should re-
adjudicate the veteran's claim of service 
connection for PTSD taking into 
consideration the newly obtained 
evidence.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




